Citation Nr: 1419325	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for laryngitis. 

2.  Entitlement to a compensable rating for allergic rhinitis. 

3.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to August 1990.  This case is before the Board of Veterans Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted service connection for laryngitis and allergic rhinitis, each rated 0 percent (and denied a 10 percent rating based upon multiple, noncompensable service-connected disabilities interfering with employment).  In October 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his October 2012 hearing, the Veteran testified that his service-connected laryngitis and allergic rhinitis had increased in severity since his July 2009 VA examinations.  He reported increased throat irritation and redness.  In light of the allegation of worsening (which he is competent to report), and the length of the intervening period, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The record also suggests that the medical evidence is incomplete.  The most recent VA treatment records associated with the record (including in Virtual VA) are dated in August 2012.  Updated records of any VA and/or private treatment he may have received for the service-connected disabilities are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

Finally, the issue of entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities, under 38 C.F.R. § 3.324, is inextricably intertwined with the ratings for laryngitis and allergic rhinitis (a compensable rating for either disability would render the matter moot).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Consequently, consideration of the 38 C.F.R. § 3.324 claim is deferred pending resolution of the other matters.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his service-connected laryngitis and allergic rhinitis since August 2012, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the record).  The Veteran should be notified if any records he identified are not received pursuant to the RO's request, and advised that ultimately it is his responsibility to ensure that private records are received.  The RO should specifically secure complete records of all VA treatment he has received from August 2012 to the present.

2.  After the development sought above is completed, the RO should arrange for the Veteran to be scheduled for an ENT examination to ascertain the current severity of his laryngitis and allergic rhinitis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.

Regarding laryngitis, the examiner should indicate whether the Veteran's laryngitis is productive of (i) hoarseness with inflammation of cords or mucous membrane, or (ii) hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

The examiner should also indicate whether the laryngitis impairs pulmonary function, and if so ascertain the extent of such impairment as shown by pulmonary function testing.

Finally, the examiner should indicate whether the disability is manifested by (i) constant inability to speak above a whisper, or (ii) constant inability to communicate by speech.

Regarding allergic rhinitis, the examiner should indicate whether such disability is characterized by (1) polyps; or (2) greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.

The examiner should also opine regarding the effect, if any, each of these disabilities has on the Veteran's occupational functioning.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

3.  The RO should then review the record and readjudicate the Veteran's claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

